Order filed June 28, 2019




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00179-CR
                                     ____________

                      JOHNATHAN GRAHAM, Appellant

                                             V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 248th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1549812

                                       ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Defense exhibits 1, 2, 3,
4, 5, 6, 7, 8, 9, 10, and State exhibit 1.
      The clerk of the 248th District Court is directed to deliver to the Clerk of this
court the original of order Defense exhibits 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and State
exhibit 1, on or before July 5, 2019. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this
court for their inspection; and, upon completion of inspection, to return the original
of order Defense exhibits 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, and State exhibit 1., to the
clerk of the 248th District Court.



                                              PER CURIAM


Panel Consists of Justices Christopher, Hassan and Poissant